Citation Nr: 1725214	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  03-25 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating for left hip arthritis in excess of 20 percent beginning February 7, 2012.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1995 to December 2000.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter in October 2005 and January 2007 before it denied the claim in January 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  By subsequent Order, the Court granted a Joint Motion for Remand (JMR).  

The Board most recently remanded the appeal in January 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  Left hips extension is shown to be limited to 5 degrees from February 6, 2012 to February 27, 2017 and after that full extension is shown.

2.  Throughout the appeal, the left hip disability is manifested by limitation of flexion no greater than to 60 degrees, disturbance of locomotion, interference with standing, and flare-ups; there is no evidence of ankylosis.  

	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  The criteria are met for an initial separate 10 percent rating for left hip arthritis based on limitation of extension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, Diagnostic Code (Code) 5251 (2016).

2.  The criteria are not met for an initial rating in excess of 20 percent for left hip arthritis manifested by limitation of abduction.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59; 4.71a, Code 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the latest remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Veteran's left hip disability has been rated as 20 percent disabling since February 7, 2012.  It is rated under 38 C.F.R. § 4.71a, Code 5003-5253.  

Under Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The current rating of 20 percent is based on thigh impairment and it is the maximum available under this code.  See 38 C.F.R. § 4.71a, Code 5253.  Thus, the Board will consider the evidence in the context of if there are other Codes that may be applicable for alternative ratings or as additional separate ratings.  

On February 2012 VA examination, the Veteran reported having flare-ups of her left hip disability.  While sitting, she reported feeling "something" in her left groin, but no real pain.  She usually had a dull ache with more severe pain at times.  She also had occasional stiffness and sometimes she just had pain.  

Range of motion tests revealed left hip flexion to 110 degrees with painful motion at 100 degrees and extension greater than 5 degrees with painful motion at 5 degrees.  Abduction was not lost beyond 10 degrees and rotation was not limited such that she could not toe-out more than 15 degrees, but adduction was limited such that she could not cross his legs.  The Veteran had constant left-sided sciatic nerve pain and during left hip movements she also moved muscles supplied by branches of this nerve, which caused painful limitation of the left hip.  Left hip strength was 3/5 in flexion and 4/5 in abduction and extension.

After repetitive testing, left hip flexion was reduced to 100 degrees.  Extension was to 5 degrees or greater, abduction was lost beyond 10 degrees, and post-test adduction limited her such that she could not cross her legs.  Post-test rotation limitation was not such that she could not toe-out more than 15 degrees.  There was no evidence of ankylosis.  

The examiner noted that the Veteran's functional loss, functional impairment, and/or additional limited motion after repetitive use was due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  She could stand for 30 minutes at a time, sit for 35 to 45 minutes at a time, and drive for up to one hour.  During flare-ups she limped, walked slower, and pain increased to 9/10 in intensity.  The Veteran had significant limitation in left hip flexion and was unable to cross her legs.  See VA examination received February 2012.  

On February 2017 VA examination, the Veteran reported her left hip pain was 4/10 in intensity.  She worked as a teacher and did not miss any work due to her hip.  She has been treated with medication, physical therapy, chiropractic treatment, and steroid injections.  Pain flare-ups occurred when she stood or walked for long periods of time, climbed stairs, or did squats, and at these times it increased to 10/10 in severity.

Range of motion tests revealed left hip flexion to 60 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  Normal range of motion is flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.   The range of motion itself did not contribute to a functional loss.  Adduction was limited to where she could not cross her legs.  Pain was noted on examination and caused functional loss.  Pain was exhibited on all ranges of motion tested and she expressed pain to light palpation.  On repetitive testing, there was no additional loss of function or range of motion.   The examiner could not say without speculating whether the Veteran had pain, weakness, fatigability or incoordination that significantly limited her functional ability with repeated use over a period of time.  

The Veteran had pain with weight-bearing and non-weight bearing.  Passive range of motion was with pain and the range of motion was the same as active motion.  Her disability caused disturbance of locomotion and interference with standing.  There was no reduction in muscle strength.  The Veteran had difficulty with prolonged standing, walking, and sitting due to hip pain, and increased pain with climbing stairs and squatting.  See C&P Exam received March 2017.

Based on the February 2012 VA examination, the Board finds that a separate staged rating of 10 percent is warranted under Code 5251.  Under this Code, a 10 percent rating may be assigned when thigh extension is limited to 5 degrees.  The initial range of motion test showed extension was limited to greater than 5 degrees, on repetitive testing it was limited to 5 degrees or greater.  Since the findings indicate limitation could be to 5 degrees based on repetitive testing and by resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for limitation of extension is assigned as of the date of this examination.  However, since the February 27, 2017 examination shows extension was normal at 0 degrees, a noncompensable rating is assigned as of the date of the examination.

A separate compensable rating is not available based on limitation of flexion since in order to have a compensable rating, limitation must at least be to 45 degrees.  See 38 C.F.R. § 4.71a, Code 5252.  Here, limitation was limited at the most to 60 degrees and there was no additional limitation or functional impairment shown after three repetitions at that time. 

Both examinations show there is no evidence of hip ankylosis, so Code 5250 is not applicable.  See 38 C.F.R. § 4.71a, Code 5250.  Since the disability does not involve flail hip joint or femur impairment, Codes 5254 and 5255 are not applicable.

The Board has considered additional functional impairment due to factors such as painful motion, flare-ups, weakness, incoordination, fatigability, interference with standing, and disturbance of locomotion, but finds that to extent that any of these factors were shown to exist they are not of sufficient severity or frequency to warrant the assignment of higher ratings.

A preponderance of the evidence is only in favor of a separate 10 percent rating based on limitation of extension from February 7, 2012 to February 27, 2017.  The preponderance of the evidence is likewise against a higher rating under other Codes related to the left hip.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial 10 percent rating is granted from February 7, 2012 to February 27, 2017 for left hips arthritis with limitation of extension, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating for left hip arthritis with limitation of abduction is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


